DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1 & 11, the Applicant argues [Remarks: pg. 2, last para. - pg. 4, 1st para.], that “Thus, the operation of the apparatus of Krus relies on the in-coupling points of the emitters 2 and the out-coupling points of the detectors 4 being arranged on the periphery of the panel 1, as stated explicitly in paragraph [0026] of Krus. The detectors 4 therefore must be arranged at the edge of the panel 1, as shown in FIGS. 1-3 Krus, or at a distance of the panel 1, again as stated explicitly in paragraph [0026] of Krus. It would not be possible to place the detectors 4 behind the panel 1 without departing from the principle of operation of the apparatus of Krus. Accordingly, it would not have been obvious to modify Krus modify the positioning of the ambient light sensor of the apparatus of Krus, such that the ambient light sensor is disposed behind the display screen, as in Wang, because doing so would change the principle of operation of Krus. See, e.g., Ex parte Smith, No. 2020-006121 (P.T.A.B. Apr. 28, 2022); Ex parte Wu, No. 2021-001232 (P.T.A.B. Apr. 27, 2022); Ex parte Tsoutsaios, No. 2022-001082 (P.T.A.B. Apr. 25, 2022); Ex parte Eban, No. 2022-002399 (P.T.A.B. Apr. 19, 2022); Ex parte Seiver, No. 2014-002224 (P.T.A.B. June 9, 2016); Ex parte Solosko, No. 2014-009711 (P.T.A.B. Oct. 21, 2016); Ex parte Ezell, No. 2016-001844 (P.T.A.B. Oct. 24, 2017); Ex parte Ensor, No. 2015-002803 (P.T.A.B. July 11, 2016). Therefore, claim 1 and claims 2, 3, 5, 9, and 10 depending therefrom are patentable in view of the cited art.” 
The Office respectfully disagrees. 
The Applicant appears to rely on non-cited paragraph 26 of Krus, which describes the prior art [see figs. 1-2 of Krus, “prior art”].  In paragraph 26 of Krus, it is stated that “It is only the in-coupling and out-coupling points of the detectors 4 and emitters 2, respectively, that have to be arranged along the periphery of the panel; the detectors 4 and emitters 2 may be arranged at a distance from the panel 1.”
Basically, only the in-coupling and out-coupling points have to be at the edge of panel 1 [the in-coupling and out-coupling points would corresponding to light guides, as a person having ordinary in the art would understand].  The actual detectors 4 and emitters 2 may be arranged a distance from panel 1.  
Thus, even in the prior art, a person having ordinary skill in the art would understand that the detector 4 itself is not limited to being arranged only at the edge of panel 1, as argued by the Applicant [see Remarks pg. 3 last para. - pg. 4 1st para.]. 
Refer to cited paragraph 50 of Krus, which explicitly states that “Moreover, while the detectors 4 are displayed as being arranged around the edge of the transmissive panel 1, they may also be arranged around the periphery of the upper surface 1a or the lower surface 1b of the transmissive panel 1.”
Basically, the teachings of Krus does not limited the arrangement of the detectors 4 to be only limited to the edge of panel 1.  The detectors 4 could also be positioned above panel 1 or below panel 1.
Refer to figure 2 of Wang which teaches the concept of an apparatus that utilizes an ambient light sensor, ambient light sensor 130, that is disposed behind a display screen, screen 120 [para. 69 & 62].
Because Krus and Wang are in the same field of endeavor, i.e., display devices that utilize ambient light sensors electronic device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the positioning of the ambient light sensor of the apparatus of Krus, such that the ambient light sensor is disposed behind the display screen, as taught by Wang, for the purposes of achieving the predictable result of detecting the influence of ambient light upon the display screen.
Thus, the combination of Krus as modified by Wang is proper and thus teaches independent claims 1 & 11.
 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 9-13, 15, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krus et al. (US 20150332655), in view of Wang (US 20180274974).
As to claim 1, Krus teaches an apparatus [abstract] comprising: 
a display screen [para. 52 & 69]; 
a memory (memory unit) [para. 51]; 
an ambient light sensor (detectors 4 detects ambient light La) [fig. 3 & para. 34] disposed approximate the display screen [para. 50-52, & 69]; and
an electronic control unit (control unit 6) [fig. 1 & para. 51] configured to: 
	receive, from the ambient light sensor, a first data set (vector representing ambient light signal received at each of plurality of detectors ) [para. 51] comprising measurement data from each of a plurality of optical channels [para. 51]; 
	retrieve, from the memory, a second data set (template vector) [para. 51 & 61] comprising reference data based on prior measurements for the plurality of optical channels, wherein the prior measurements are for the display screen [para. 51 & 61]; and
	generate an ambient light measurement (determine amount of ambient light onto panel, step 350) [fig. 7 & para. 51-52 & 66] by using the reference data for the plurality of optical channels to modify the measurement data from the plurality of optical channels in the first data set (step 370) [fig. 7 & para. 52 & 69].	
	Krus does not explicitly teach wherein the ambient light sensor disposed behind the display screen.
	Wang teaches the concept of an apparatus [abstract] that utilizes an ambient light sensor (ambient light sensor 130) [figs. 1-2 & para. 69] disposed behind a display screen (screen 120) [figs. 1-2 & para. 69 & 62].
Because Krus and Wang are in the same field of endeavor, i.e., display devices that utilize ambient light sensors electronic device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the positioning of the ambient light sensor of the apparatus of Krus, such that the ambient light sensor is disposed behind the display screen, as taught by Wang, for the purposes of achieving the predictable result of detecting the influence of ambient light upon the display screen.
As to claim 2, Krus as modified by Wang teaches the apparatus of claim 1, wherein the electronic control unit is further configured to generate a first vector from the first data set [Krus: para. 51], wherein the first vector has a number of dimensions corresponding to a number of optical channels in the plurality of optical channels [Krus: para. 51], and wherein each value within the first vector corresponds to a measurement from an optical channel of the plurality of optical channels [Krus: para. 51].
As to claim 3, Krus as modified by Wang teaches the apparatus of claim 2, wherein the electronic control unit is operable to retrieve the second data set retrieving a second vector [Krus: para. 51 & 61], and wherein each value within the second vector corresponds to a stored reference light unit measurement [Krus: para. 51 & 61].
As to claim 5, Krus as modified by Wang teaches the apparatus of claim 1, wherein the electronic control unit is further configured to: 
retrieve, from the memory, a plurality of unit vectors (template vectors) [Krus: para. 51-52 & 61-65] for a plurality of known ambient light sources, wherein the plurality of unit vectors comprises one or more of a unit vector for a single light source and a unit vector for a plurality of light sources of one type [Krus: figs. 4-6 para. 51-52 & 61-65]; and 
identify, using the plurality of the unit vectors and the ambient light measurement, one or more ambient light sources detected by the ambient light sensor [Krus: figs. 4-6 para. 51-52 & 61-65].
As to claim 9, Krus as modified by Wang teaches the apparatus of claim 1, wherein the electronic control unit is further configured to modify an output of the display screen based on the ambient light measurement [Krus: para. 52 & 69].
As to claim 10, Krus as modified by Wang teaches the apparatus of claim 1, wherein the apparatus further comprises a camera, and wherein the electronic control unit is further configured to modify a setting of the camera based on the ambient light measurement [Krus: para. 8].
As to claim 11, Krus teaches a method [abstract] comprising: 
receiving, from an ambient light sensor (detectors 4 detects ambient light La) [fig. 3 & para. 34] disposed approximate a display screen [para. 50-52, & 69], a first data set (vector representing ambient light signal received at each of plurality of detectors ) [para. 51] comprising measurements from each of a plurality of optical channels [para. 51]; 
retrieving, from a memory (memory unit) [para. 51], a second data set (template vector) [para. 51 & 61] comprising reference data based on prior measurements for the plurality of optical channels, wherein the prior measurements are for the display screen (template vector) [para. 51 & 61]; 
generating an ambient light measurement (determine amount of ambient light onto panel, step 350) [fig. 7 & para. 51-52 & 66] by using the reference data for the plurality of optical channels to modify the measurement data from the plurality of optical channels in the first data set (step 370) [fig. 7 & para. 52 & 69].
Krus does not explicitly teach wherein the ambient light sensor disposed behind the display screen.
Wang teaches the concept of a method utilized with an apparatus [abstract] that utilizes an ambient light sensor (ambient light sensor 130) [figs. 1-2 & para. 69] disposed behind a display screen (screen 120) [figs. 1-2 & para. 69 & 62].
Because Krus and Wang are in the same field of endeavor, i.e., display devices that utilize ambient light sensors electronic device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the positioning of the ambient light sensor of the apparatus utilized with the method of Krus, such that the ambient light sensor is disposed behind the display screen, as taught by Wang, for the purposes of achieving the predictable result of detecting the influence of ambient light upon the display screen.
As to claim 12, Krus as modified by Wang teaches the method of claim 11, further comprising generating a first vector from the first data set [Krus: para. 51], wherein the first vector has a number of dimensions corresponding to a number of optical channels in the plurality of optical channels [Krus: para. 51], and wherein each value within the first vector corresponds to a measurement from an optical channel of the plurality of optical channels [Krus: para. 51].
As to claim 13, Krus as modified by Wang teaches the method of claim 12, wherein retrieving the second data set comprises retrieving a second vector [Krus: para. 51 & 61], and wherein each value within the second vector corresponds to a stored reference light unit measurement for a corresponding optical channel [Krus: para. 51 & 61].
As to claim 15, Krus as modified by Wang teaches the method of , further comprising:
retrieving, from the memory, a plurality of unit vectors (template vectors) [Krus: para. 51-52 & 61-65] for a plurality of known ambient light sources, wherein the plurality of unit vectors comprises one or more of a unit vector for a single light source and a unit vector for a plurality of light sources of one type [Krus: figs. 4-6 para. 51-52 & 61-65]; and
identifying, using the plurality of the unit vectors and the ambient light measurement, one or more ambient light sources detected by the ambient light sensor [Krus: figs. 4-6 para. 51-52 & 61-65].
As to claim 19, Krus as modified by Wang teaches the method of , further comprising modifying an output of the display screen based on the ambient light measurement [Krus: para. 52 & 69].
As to claim 20, Krus as modified by Wang teaches the method of , further comprising modifying a setting of the camera based on the ambient light measurement [Krus: para. 8].

Allowable Subject Matter
Claims 4, 6-8, 14, & 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Imai et al. 		(US 20190318696).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694